          Case 1:20-cr-00211-VSB Document 27
                                          26 Filed 12/10/20 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       December 10, 2020                     12/10/2020
                                              The status conference scheduled for December 11, 2020 is hereby adjourned to
BY ECF
                                              February 18, 2020 at 12:00 p.m. The adjournment is necessary to permit the
Honorable Vernon S. Broderick
                                              parties time to continue discussing a pretrial disposition of this matter. The
United States District Judge
                                              Court finds that the ends of justice served by granting a continuance outweigh
Southern District of New York
                                              the best interests of the public and the defendant in a speedy trial. Accordingly,
Thurgood Marshall U.S. Courthouse
                                              it is further ordered that the time between December 11, 2020 and February 18,
40 Foley Square                               2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A),
New York, New York 10007                      in the interest of justice.

       Re:     United States v. Starlyn Soto, 20 Cr. 211 (VSB)

Dear Judge Broderick:

       The Government respectfully writes to request a 60-day adjournment of the conference in
the above-referenced matter currently scheduled for December 11, 2020.

        The parties have continued to have specific conversations about a resolution to this matter,
as discussed in filings on September 8, 2020. In light of the ongoing COVID-19 pandemic and
the impact that the pandemic has had on the parties’ continuing discussions regarding a pre-trial
disposition, the parties jointly request that the Court adjourn the upcoming conference for
approximately 60 days. For the same reasons, if the Court grants the adjournment, the Government
further requests that time be excluded in the interest of justice, pursuant to Title 18, United States
Code, Section 3161(h)(7)(A), until the rescheduled conference date. Defense counsel has
consented to this request.

                                                       Respectfully,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                  By: /s/ Kedar S. Bhatia
                                                     Elinor L. Tarlow
                                                     Kedar S. Bhatia
                                                     Samuel P. Rothschild
                                                     Assistant United States Attorneys
                                                     (212) 637-1036 / 2465 / 2504
CC:    Ariel Werner, Esq. (by ECF)
       Christopher Flood, Esq. (by ECF)
